Citation Nr: 1501599	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-20 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for autoimmune hepatitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1968.

This issue comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection autoimmune hepatitis.

In October 2013, the Veteran testified via videoconference before the undersigned Acting Veterans Law Judge, seated at the Board's Central Office in Washington, D.C. A transcript of the hearing has been associated with the claims file. 


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his autoimmune hepatitis is of service origin.


CONCLUSION OF LAW

The criteria for service connection for autoimmune hepatitis are met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

 In view of the favorable disposition below, the Board finds that all notification and development actions necessary to render a fair decision on the claim, including affording the Veteran a sufficient Board hearing pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010), and 38 C.F.R. § 3.103(c)(2) (2014), have been accomplished.
Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d 1313, at 1316; Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A.      § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts entitlement to service connection for autoimmune hepatitis on the basis that he was exposed to chemicals and fumes while serving as a helicopter mechanic during service. In written statements and during his October 2013 Board hearing, the Veteran described his work with machinery and exposure to chemicals and fumes, without education or protective gear; and reported that he experienced malaise and fatigue for many years prior to his diagnosis. The Veteran's DD-214, his service separation document, indicates that he indeed served as a flight engineer specialist. The Veteran is competent to report as to his in-service experiences; and there is no evidence that he is not credible in this regard. Layno, 6 Vet. App. 465, at 470. His service treatment records are silent for complaint, treatment, or diagnosis of a liver disability, and no party asserts otherwise.

The Veteran's private treatment records dated in August 1992 indicate that he attempted to donate blood and was rejected due to certain antibodies found present. His treatment provider reported that the Veteran donated blood in the recent past without a problem and the antibodies must not have been present. The treatment provider reported that regular liver function tests were thus required. It appears that his private treatment records dated in September 2010 indicate that the Veteran's liver function tests were abnormal and subsequent evaluation in May 2011 revealed that he had autoimmune hepatitis. 

In a May 2011 statement, the same treatment provider who treated the Veteran in August 1992 opined that it was more likely than not that the Veteran's autoimmune hepatitis was related to in-service exposure to chemicals or poisons. In March 2012, a VA examiner provided a negative etiological opinion and cited the latency period from the time of the Veteran's in-service exposure to his diagnosis of autoimmune hepatitis. 

The private opinion was not accompanied by rationale, however, it is significant that the treatment provider had been treating the Veteran for many years, at least since 1986, and is presumed to have knowledge of his complete medical history, including his complaints of malaise and fatigue years prior to his diagnosis. The VA opinion was accompanied by a rationale; however, it appears that the examiner did not consider the Veteran's complaints of malaise and fatigue years prior to his diagnosis. As such, the Board shall resolve all doubt in favor of the Veteran, as is 

required by law, and find that service connection for autoimmune hepatitis is warranted. 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.


ORDER

Service connection for autoimmune hepatitis is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


